Case 1:05-cr-01115-WHP Document 251-4 Filed 05/12/21 Page 1 of 2




        EXHIBIT D
    PAYMENT HISTORY
      NO. 04-CR-1224
        "WARE I"
                                       Case 1:05-cr-01115-WHP Document 251-4 Filed 05/12/21 Page 2 of 2

Collection                   Collection                 Last                    First                 CDCS                 Court
Office
           USAO              District
                                        NYS             Name
                                                              Ware              Name
                                                                                      Thomas          Number
                                                                                                             2009A30879    Number
                                                                                                                                     04 CR 1224-01
Collect Type 0R     Priority Code 03       Scheduled Payment Amount                   Scheduled Payment Date              Current Liability $12,887.80
Finance Code Received Date Received From      Posting Date Payment Amount
PMNT          11/12/2010     WARE, THOMAS 12/08/2010                   $25.00
PMNT          01/13/2011     WARE, THOMAS 02/11/2011                   $25.00
PMNT          05/11/2012     THOMAS WARE      06/18/2012              $100.00
PMNT          06/11/2012     THOMAS WARE      07/17/2012              $100.00
Grand Total                                                           $250.00




                                                                            Sensitive But Unclassified
                                                                                    Page 1 of 1
